Citation Nr: 0032372	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to February 1, 1998 
for an award of disability compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1947.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO), which awarded disability 
compensation effective February 1, 1998.  


FINDINGS OF FACT

1.  The veteran was notified of his eligibility to receive 
retirement pay or disability compensation in April 1947.  The 
veteran elected to receive retirement pay.  

2.  On January 27, 1998 and in February 1998 the veteran 
contacted the RO and requested to be considered for an award 
of disability compensation.  In July 1998, the veteran 
advised the RO that he wanted to elect to receive disability 
compensation in lieu of military retirement pay.  


CONCLUSION OF LAW

The requirements for an effective date prior to February 1, 
1998 for an award of disability compensation have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.31, 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for an award of disability compensation.  
Specifically, he claims that he is entitled to an effective 
date prior to February 1, 1998 to coincide with the date when 
an award of disability compensation became a greater benefit 
than an award of military retirement pay under governing VA 
regulations and payment scales. 

The law and regulations governing effective dates are set out 
in 38 U.S.C.A. § 5110(a)(West 1991 & Supp. 2000) and 38 
C.F.R. § 3.400(b)(2) (2000), which provide that the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  

Section 3.31 (2000), which governs the manner in which 
pension, compensation, and Dependency and Indemnity 
Compensation benefits are paid, provides that 

[r]egardless of VA regulations concerning 
effective dates of awards, and except as 
provided in paragraph (c) of this 
section, payment of monetary benefits 
based on original, reopened, or increased 
awards of compensation, pension, 
dependency and indemnity compensation, or 
the monetary allowance under 38 U.S.C. 
1805 for a child suffering from spina 
bifida who is a child of a Vietnam 
veteran may not be made for any period 
prior to the first day of the calendar 
month following the month in which the 
award became effective.  However, 
beneficiaries will be deemed to be in 
receipt of monetary benefits during the 
period between the effective date of the 
award and the date payment commences for 
the purpose of all laws administered by 
the Department of Veterans Affairs except 
that nothing in this section will be 
construed as preventing the receipt of 
retired or retirement pay prior to the 
effective date of waiver of such pay in 
accordance with 38 U.S.C. 5305.


A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  Section 3.155(a) 
(2000) provides that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

In this case, in April 1947, the veteran was notified that he 
was eligible to receive retirement pay in the amount of 
$181.13 per month, or disability compensation in the amount 
of $138.00 per month.  He was also advised that he could 
elect to receive disability compensation in lieu of 
retirement pay, as he could not receive disability 
compensation and retirement pay benefits concurrently.  The 
veteran was also advised that the amount he would receive per 
month in retirement pay was a permanent, set amount, while 
disability compensation could fluctuate based on the degree 
of disability.  The veteran elected to receive retirement 
pay.

As documented by a VA Form 119, Report of Contact dated 
January 27, 1998, the veteran contacted the RO regarding 
disability compensation.  Thereafter, in a VA Form 21-4138 
(Statement In Support Of Claim) received by the RO in 
February 1998, the veteran indicated that he wanted to 
reapply for disability compensation for service-connected 
disabilities.  In a February 1998 decision, the RO notified 
that the veteran of an award for disability compensation 
effective February 1, 1998.  In a second VA-Form 21-4138 
received by the RO in July 1998, the veteran indicated that 
he wanted to elect to receive VA disability compensation in 
lieu of military retirement pay. 

Based on the evidence of record, it is clear that the veteran 
first contacted the RO to file a claim for disability 
compensation on January 27, 1998 and the effective date of 
the veteran's entitlement to disability compensation is 
January 27, 1998.  The veteran's January 1998 contact with 
the RO is the first communication that can be construed as a 
request for the benefit in question and under controlling 
regulations, the earliest effective date available for 
payment of disability compensation is "the first day of the 
calendar month following the month in which the award became 
effective."  Thus, the appropriate effective date for an 
award of disability compensation in this case is February 1, 
1998.  There is no provision for paying benefits from an 
earlier date based on the veteran's assertion that the VA 
should have notified him when disability compensation became 
a greater benefit than his retirement pay.  The VA does not 
monitor whether disability compensation or retirement pay is 
the greater benefit after a veteran has elected to receive 
one of these benefits.  The VA notifies the veteran of his 
options at the time of the award and it is the veteran's 
obligation to elect the benefit that he chooses to receive.

In conclusion, there is no basis upon which to grant an 
earlier effective date for the award of disability 
compensation in this case.  As such, the veteran's claim must 
be denied. 


ORDER

An effective date prior to February 1, 1998 for an award of 
disability compensation is denied.  



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

